DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because there are a plurality of figures and each figure is not labeled “Fig.” with a consecutive Arabic numeral (1, 2, etc.) or an Arabic numeral and capital letter in the English alphabet (A, B, etc.). See 37 CFR 1.84(u)(1); MPEP 507.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In Claim 1, the term “ECAP machining a hollow titanium metal or a titanium metal alloy article through a die” is interpreted as a step of equal channel angular pressing the workpiece through a die.

In Claim 10, the limitations drawn to “routes” are interpreted in accordance with the routes depicted in Figure 4.
Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites the limitation “polyurethane madrel” which appears to be a typographical error which should read “polyurethane mandrel.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the internal surface of the ECAP channel." There is insufficient antecedent basis for this limitation in the claim.  
Furthermore, Claim 6 requires “wherein a polyurethane reaction mixture is deposited in the hollow article and cured to form the polyurethane mandrel” but then requires “wherein the cured polyurethane reaction mixture fills the space between the external surface of the hollow article and internal surface of the ECAP channel” and thus, appears to fill a space outside the hollow article.  Thus, it 
Claim 9 recites “wherein the strain in the workpiece is strain controlled between multiple ECAP passes.”  The limitation “the strain” lacks sufficient antecedent basis.  Additionally, it is unclear what step or parameters are required to meet the limitation “strain controlled.”  Finally, Claim 1, from which it depends, does not require “multiple ECAP passes” and does not define the ECAP machining step as  “pass” and therefore, it is unclear it Claim 9 requires additional ECAP machining steps (passes) or if such additional steps/passes are optional.  Claims 10-13, dependent on claim 9, are indefinite for the same reasons.
Claim 11 recites the limitation “multiple turns.” It is unclear if the limitation is drawn to multiple ECAP steps/passes wherein the workpiece is rotated or turned (for example, as required by claim 10) or a die comprising multiple “angular elements.”
Claim 12 recites “wherein strain in the hollow article during the ECAP machining is controlled by conducting ECAP in an apparatus with a turning angle selected from the group consisting of 100-110°, 110-120°, 120-130°, 130-140°, 140-150° and 150-160°.”  Claim 1, from which it depends, requires “ECAP machining…through a die having an angular element.”  It is unclear if the “die having an angular element” and the “apparatus with a turning angle” represent the same angular feature and therefore, it is also unclear whether the range of angles recited in Claim 12 further limits the angular element of the die of Claim 1.
Claim 13 recites the limitation “wherein the strain control comprises ECAP machining a backward-slanted workpiece.”  It is unclear if the limitation is drawn to subjecting a “backward-slanted 
Claim 17 recites the limitations "the homogeneity of hardness, tensile strength, and heat conductivity of the workpiece" and “the size of the apparatus, rate of processing, aspect ratio of the apparatus, the presence of highly thermally conductive filler in the polyurethane, the proximity of the coolant circuit.”  There is insufficient antecedent basis for each of these limitations in the claim.  That is, Claim 1 does not provide sufficient antecedent basis for any of the recited properties or apparatus elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 100666478)(machine translation cited on IDS) in view of Krystian et al., “Equal Channel Angular Pressing (ECAP) of hollow profiles made of titanium,” 7th Int’l Conference on Nanomaterials by Severe Plastic .
With respect to Claim 1, Shin teaches a method of equal channel angular pressing (“ECAP”) to form a fine grain titanium workpiece. (abstract).  In particular, Shin teaches ECAP machining a titanium alloy material through a die having an angular element, wherein the titanium alloy material is pushed through the die to form a fine grained titanium alloy workpiece with a grain size of 200-300 nm, falling within the claimed range. (p. 7-8; Fig. 1, 3).  Shin teaches that the ECAP processing of the titanium alloy material results in improved properties including elongation and plasticity useful for superplastic forming without cracking. (p. 2, 17).  Shin is silent as to where the titanium alloy workpiece is hollow and is pushed through the die with a polyurethane mandrel.
Krystian teaches a method of ECAP machining hollow tubular titanium workpieces, the method comprising pushing the workpiece through a die having an angular element with a metal or non-metal mandrel. (p. 1-2).
Al-Mufadi teaches a method of ECAP machining of hollow metal workpieces through a die having an angular element, wherein the method comprises pushing the metal through the die with a flexible polyurethane mandrel, resulting in a nano-structured (i.e. fine grained) microstructure and improved hardness. (p. 2785-2787, 2792-2793; Figs. 2, 5).  The reference teaches that a flexible polyurethane mandrel, in contrast with alternative mandrel materials, resulted in the most successful and uniform nano-structured thin-walled tube. (p. 2793).
Shin and Krystian are both drawn to ECAP processing of titanium workpieces and Krystian further teaches the utility of applying such a method to hollow titanium workpieces.  Shin and Al-Mufadi are both drawn to methods of forming a nano-structured metal workpiece using ECAP processing and Al-Mufadi further teaches the benefit of a polyurethane mandrel to ECAP processing of hollow metal 
With respect to Claim 2, Shin teaches a method comprising a titanium alloy workpiece (see abstract) but does not specifically teach a “CP” (commercially pure) titanium metal workpiece.  Krystian teaches an ECAP machining method of a hollow titanium workpiece wherein the workpiece comprises a CP-Ti titanium metal. (see abstract).  It would have been obvious to one of ordinary skill in the art to modify the method of Shin in view of Krystian and Al-Mufadi to substitute a CP-Ti workpiece, for a titanium alloy workpiece, with a predictable result of success.
With respect to Claims 3-4, Shin view of Krystian and Al-Mufadi teach a method comprising an hollow workpiece (see rejection of Claim 1) including a tube (see, e.g., Al-Mufadi Fig. 7).  It would have been obvious to one of ordinary skill in the art to select a die shape and thus, a cross-sectional shape, including those claimed, of the hollow tubular workpiece, for a desired application with a reasonable expectation of success.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

With respect to Claims 9 and 11, Shin teaches where the method may comprise multiple passes/turns and wherein the ECAP machining parameters may be adjusted between passes (p. 10-13) and therefore, is deemed to teach wherein the strain (necessarily resulting from ECAP machining) in the workpiece is strain controlled between multiple ECAP passes.
With respect to Claim 10, Al-Mufadi teaches ECAP machining using one or more of four fundamental ECAP routes A, BA, BC, and C. (see Fig. 4).  It would have been obvious to one of ordinary skill in the art to modify the method of Shin in view of Krystian and Al-Mufadi to use one or more of the fundamental ECAP routes A, BA, BC, and C, in order to obtain a nano-structured hollow titanium workpiece.
With respect to Claim 12, Shin is silent as to a turning angle as recited in Claim 12.  Krystian teaches selecting a turning angle of 105° or 120° (p. 2).  It would have been obvious to modify the method of Shin in view of Krystian and Al-Mufadi to use a turning angle of 105° or 120°, in order to obtain a nano-structured hollow titanium workpiece with improved homogeneity and/or hardness. (see Krystian abstract).
With respect to Claim 13, it would have been obvious to one of ordinary skill in the art to select an initial or final workpiece of any hollow shape, included that claimed, which fits in the ECAP apparatus. MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").

With respect to Claims 16-17, Krystian and Al-Mufadi both teach achieving excellent homogeneity (Krystian, abstract; Al-Mufadi, p. 9).  It would have been obvious, in view of the teachings of Krystian and Al-Mufadi to form a fine-grained titanium hollow article with excellent homogeneity, in order to reduce waste and improve the utility of the article.  Additionally, as Shin in view of Krystian and Al-Mufadi teach a method comprising substantially the same composition and method steps and results in a hollow titanium article with a grain size falling within the claimed range, it would be expected to necessarily result in a fine-grained titanium hollow article with the same properties, including those claimed. MPEP 2112.01.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 100666478)(machine translation cited on IDS) in view of Krystian et al., “Equal Channel Angular Pressing (ECAP) of hollow profiles made of titanium,” 7th Int’l Conference on Nanomaterials by Severe Plastic Deformation, IOP Conference Series: Materials Science and Engineering, Vol. 194, 2017, pages 1-6 (cited on IDS) and Al-Mufadi et al., “Equal Channel Angular Pressing of Thin-Walled Copper Tube,” Arabian Journal for Science and Engineering, Vol. 40, No. 9, July 2015, pages 2785-2794 (cited on IDS) as applied to Claim 1 above, further in view of Colombo et al. (US 10323311).
With respect to Claim 18, Shin is silent as to an additional treatment step as recited in Claim 18.

It would have been obvious to one of ordinary skill in the art to modify the method of Shin in view of Krystian and Al-Mufadi to perform one or more steps of drawing, rolling, and extrusion after ECAP machining, as taught by Colombo, in order to form the fine-grained titanium hollow article into a desired form for a particular application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US 6399215);
Ebrahimi et al., “Equal channel angular extrusion for tube configuration of Al-Zn-Mg-Cu alloy,” Materials Science & Engineering A, 731 (2018), pp. 569-576;
Naseri et al., “A comparison of axial fatigue strength of coarse and ultrafine grain commercially pure titanium produced by ECAP,” Archives of Civil and Mechanical Engineering, 18, (2018), pp. 755-767; and
Ravisankar et al., “ECAP Of Commercially Pure Titanium: A Review,” Trans. Indian Inst. Met., Vol. 61, No. 1, Feb. 2008, pp. 51-62.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735